Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections 35 U.S.C. § 102(a)(1)
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication (2006/0191087) to Maguire, JR. et al.
Regarding claim 5, Maguire, JR. et al. discloses a long flexible core member (14) inserted into (into the mid-section of the body (1) see FIG. 4D) a twisted tubular body (1) comprising a weft yarn (6) comprising a microfiber yarn (See paragraph [0057]) (See FIG. 1).
Regarding claim 6, Maguire, JR. et al. discloses that the microfiber yarn (6) is made of polyester (See paragraph [0057]).

Claims 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent (5,555,716) to Dugan.
Regarding claim 5, Dugan discloses a long flexible core member (5) inserted into a twisted tubular body (3) comprising a weft yarn comprising a microfiber yarn (See Col. 9 lines 60-65) (See FIG. 1).
Regarding claim 6, Dugan discloses that the microfiber yarn (3) is made of polyester (See claim 3).
Rejections 35 U.S.C. § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent (5,555,716) to Dugan.
Regarding claim 7, Dugan is silent regarding that the tubular body is twisted at 5 twists/5 cm to 15 twists/5 cm. However, this twisted range of 10 twists/5cm absent criticality in the specification would have been obvious for one of ordinary skill in the art before the invention was made to make the tubular body between 5 twists/5cm to 15 twists/5cm since such modification would have obvious in order to achieve optimization. 
Regarding claim 8, Dugan is silent regarding that the tubular body is twisted at 5 twists/5 cm to 15 twists/5 cm. However, this twisted range of 10 twists/5cm absent criticality in the specification would have been obvious for one of ordinary skill in the art before the invention was made to make the tubular body between 5 twists/5cm to 15 twists/5cm since such modification would have obvious in order to achieve optimization. 
Regarding claim 9, Dugan is silent regarding that the microfiber yarn has a diameter of 2 µm to 8 µm. However, the diameter ranger of 6 µm is not critical to the invention; therefore, it would have been obviousness for one of ordinary skill in the art before the invention was made to make the microfiber yarn (3) in this 6 µm range since in order to achieve optimization. 
Regarding claim 10, Dugan is silent regarding that the microfiber yarn has a diameter of 2 µm to 8 µm. However, the diameter ranger of 6 µm is not critical to the invention; therefore, it would have been obviousness for one of ordinary skill in the art before the invention was made to make the microfiber yarn (3) in this 6 µm range since in order to achieve optimization. 
Regarding claim 11, Dugan is silent regarding that the microfiber yarn has a diameter of 2 µm to 8 µm. However, the diameter ranger of 6 µm is not critical to the invention; therefore, it would have been obviousness for one of ordinary skill in the art before the invention was made to make the microfiber yarn (3) in this 6 µm range since in order to achieve optimization. 
Regarding claim 12, Dugan is silent regarding that the microfiber yarn has a diameter of 2 µm to 8 µm. However, the diameter ranger of 6 µm is not critical to the invention; therefore, it would have been obviousness for one of ordinary skill in the art before the invention was made to make the microfiber yarn (3) in this 6 µm range since in order to achieve optimization. 
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723